DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.

This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1 – 6, drawn to an aluminum foil for ultraviolet light reflecting materials, classified in G02B 5/0891.
Group II, claim(s) 7 – 9, drawn to a method for producing an aluminum foil for ultraviolet light reflecting materials, classified in B21B 1/28.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
I and II lack unity of invention because even though the inventions of these groups require the technical feature of “An aluminum foil for ultraviolet light reflecting materials, wherein a ratio of a total surface area of aluminum particles pressed into or adhering to a region having a predetermined surface area to the surface area of the region is less than or equal to 0.05%, a ratio of a total surface area of crystallized products existing in the region to the surface area of the region is less than or equal to 2%, an average surface area per crystallized product is less than or equal to 2 μm2, and surface roughness Ra of the region is less than 20 nm”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 2013/0301151 (“Ekstein”) in view of US 5978133 (“Gillich”) as evidenced by “Surface Finish”, 2015. DestinyTool (“DestinyTool”).
Ekstein teaches a substrate for a mirror for EUV lithography ([0002]), which may be made of an aluminum-based alloy ([0011], L 1-2). Ekstein teaches that a polished layer may be present on the base body of the mirror substrate ([0026]), and that this polished layer may be polished to roughness of an RMS value of 5 angstroms (0.5 nm) or less.
The Examiner notes that although Ekstein teaches roughness in terms of a root mean square (RMS) value, and the instant application claims roughness in terms of an average (Ra), it would be expected that material with a RMS roughness of 0.5 nm or less would constitute an average roughness that falls within the claimed less than 20 nm. For example, it is known in the art that although there is no reliable way to convert directly between Ra and RMS (as they are measured by different methods) (DestinyTool: Bullet Point 6), they are typically of comparable magnitude (DestinyTool: Machining surface finish chart: Ra vs RMS), with RMS roughness being more sensitive to singular large peaks or flaws on the examined surface (DestinyTool: Par 6).

As such, it would have been obvious to an ordinarily skilled artisan to try the aluminum-based alloy substrate for a mirror taught by Ekstein in the form of an aluminum foil. A foil is one of a finite number of identified, predictable potential forms for an aluminum-based reflector to be in, and an ordinarily skilled artisan could have pursued this option with a reasonable expectation of success, as it is conventional in the prior art (MPEP 2143 I E).
Further, Ekstein teaches that the alloy constituting the substrate may be precipitation-hardened ([0010], L 1-2), and thus contains a finely distributed metastable phase ([0010], L 4-7). Ekstein teaches that these precipitations are small ([0007], L 15-26), although is silent as to the exact size of these precipitations. Additionally, Ekstein teaches that in the case where the substrate is a particulate composite, dispersoids are present having a size of 1 nm – 20 nm ([0014], L 1-3). Ekstein teaches that this size range of dispersoids achieves particularly good strengths while minimizing negative influence on microroughness values ([0014], L 3-5).
It would have been obvious to an ordinarily skilled artisan to apply Ekstein’s teachings with regard to the size of dispersoids in the case of a particulate composite substrate to the precipitated phase in the case of precipitation-hardened alloys. Having a secondary phase present in this size achieves particularly good strengths while minimizing negative influence on microroughness values.
The Examiner notes that although Ekstein teaches particle size in terms of a single dimension (2-20 nm), it would be expected that particles of this small size would have a surface 2, at the very least due to the difference in order of magnitude between the two measurements.
Regarding the limitations “a ratio of a total surface area of aluminum particles pressed into or adhering to a region having a predetermined surface area to the surface area of the region is less than or equal to 0.05%, a ratio of a total surface area of crystallized products existing in the region to the surface area of the region is less than or equal to 2%”, the Examiner notes that these limitations as claimed are extremely broad in scope and could be satisfied by virtually any material. For example, a “predetermined surface area” of the aluminum alloy mirror substrate taught by Ekstein may be deliberately chosen to be any particular subsection of the surface area that would satisfy these limitations. Further, it is noted that both Ekstein and the instant application are directed towards materials which were developed to possess the greatest reflectance of ultraviolet, deep-ultraviolet (Instant Application: P 2, L 15-20), or extreme-ultraviolet light (Ekstein: [0003], L 13-16) possible. As the materials were developed to achieve similar goals in achieving high reflectance, it would be expected that they would possess similar properties, such as the aforementioned ratios of aluminum particles and crystallized products present on the surface area of the foil.

A telephone call was made to James T. Eller, Jr. on 3/16/2021 and Seth Kim on 3/17/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571)272-2842.  The examiner can normally be reached on M-Th 8:30 AM - 6:30 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.A./Examiner, Art Unit 1735                                                                                                                                                                                                        
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735